DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the remarks filed on August 18, 2022 is acknowledged. Applicant has stated on page one of the remarks that Species A is readable on claims 1-14, however on page two of the remarks applicant states that claims 1-7 encompass Species A. The application contains claims directed to four patentably distinct species: Species A, paragraph 0065 and Figs. 1A-1D; Species B, paragraph 0080 and Figs. 3A-3D; Species C, paragraph 0086 and Figs. 5A-5B; and Species D, paragraph 0087 and Figs. 6A-8B. As applicant was required to elect a single disclosed species, examiner is interpreting claims 1-7 to encompass Species A. The traversal is on the ground(s) that a serious search and/or examination burden has not been established.  This is not found persuasive because the different species recite mutually exclusive characteristics. Species A includes one tubing, a first flow channel and a second flow channel; Species B includes an outer tubing, an inner tubing, a first flow channel and a second flow channel; Species C includes one tubing and no more than one flow channel where the surface of the tubing includes one or more ribs; and Species D includes one tubing and no more than one flow channel where the surface of the tubing includes one or more slots. There is a search and/or examination burden for these patentably distinct species as set forth above because at least one of the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #60 mentioned in paragraph 0077.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20160089071 A1) in view of Palestrant (US 5807311 A).

With respect to claim 1, Crawford discloses
A blood collection system (see paragraph 0111 and Fig. 1, blood collection device #10), comprising: 
a needle assembly (see paragraph 0111 and Fig. 1, needle assembly #20), comprising a needle (see paragraph 0111 and Fig. 1, cannula #24) configured to receive an evacuated blood collection tube (see paragraph 0112-0113, needle cannula #24 is connected to a blood collection tube such as a evacuated tube); 
a tubing (see paragraph 0112 and Fig.1, flexible plastic tubing), comprising a distal end (see paragraph 0112 and Fig.1, distal end #70) and a proximal end (see paragraph 0112 and Fig. 1, proximal end 72), wherein the proximal end is coupled to the needle assembly (see paragraph 0112 and Fig.1, distal end of the tubing is connected to the proximal end of the needle assembly), […]. 
Crawford does not disclose wherein the tubing comprises a first flow channel and a second flow channel, wherein the first flow channel is configured to collapse at a lower pressure differential than the second flow channel.
	Palestrant teaches a tubing (see Figs. 5-7 and Col 8 lines 56-59, dual lumen catheter #50), comprising a distal end (see Figs. 5-7, distal end #56 and #60) and a proximal end (see Figs. 5-7, proximal end #58 and #62), wherein the proximal end is coupled to the needle assembly, wherein the tubing comprises a first flow channel (see Figs. 5-7 and Col 9 lines 3-13, collapsible second lumen #54) and a second flow channel (see Figs. 5-7 and Col 8 lines 65-67, non-collapsible lumen #52) wherein the first flow channel is configured to collapse at a lower pressure differential than the second flow channel (see Col 9 lines 8-18, second lumen #54 collapses and flattens against the first lumen #52 in absence of any positive fluid pressure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubing leading to the needle as disclosed by Crawford with the tubing taught by Palestrant because it would have resulted in the predictable result of reducing the likelihood of clots and blood entering or collecting within an infusion lumen (Palestrant: see Col 2 lines 39-57).

With respect to claim 5, all limitations of claim 1 apply in which Crawford further teaches a blood collection tube holder coupled to the needle assembly (see paragraph 0112-0113 and Fig. 1, tube holder #76 is connected to the needle), wherein the blood collection tube holder surrounds the needle (see paragraph 0113-0114, the tube holder surrounds the needle with the non-patient cannula pierces the evacuated tube).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Palestrant as applied to claim 1 above and further in view of Mahurkar (US 4583968 A) and Lenker (US 20100114017 A1).

With respect to claim 2, all limitations of claim 1 apply in which Crawford and Palestrant do not teach wherein a fluidic resistance of the first flow channel is less than a fluidic resistance of the second flow channel.
Mahurkar teaches a first flow channel (see Col 3 line 15-25 and Fig. 6, inlet lumen #14) and a second flow channel (see Col 3 lines 15-25 and Fig. 6, return lumen #13) which are fluidic resistance (see Col. 3 lines 21-22, the lumens are semicircular which minimizes resistance to fluid flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow channels taught by Crawford and Palestrant with the teachings of Mahurkar because it would have resulted in the predictable result of making the lumens semicircular to minimize resistance to fluid flow (Mahurkar: see Col. 3 lines 21-22).
Crawford, Palestrant and Mahurkar do not specifically teach a fluidic resistance of the first flow channel is less than a fluidic resistance of the second flow channel.
	Lenker teaches fluidic resistance (see paragraph 0142).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow channels taught by Crawford, Palestrant and Mahurkar with the teachings of Lenker because it would have resulted in the predictable result of creating a flow channel that is smaller in diameter to make it have a greater fluidic resistance (Lenker: see paragraph 0142) and therefore make a flow channel larger in size to make it more susceptible to collapsibility.

With respect to claim 3, all limitations of claim 2 apply in which Mahurkar further teaches the first flow channel is formed by a first wall and a shared wall (see Fig. 6, the lumen #14 is formed by a first wall to the right and a shared wall being the septum #12) and wherein the second flow channel is formed by a second wall and the shared wall (see Fig. 6, the lumen #13 is formed by a second wall to the left and a shared wall being the septum #12).
	Crawford, Palestrand and Mahurkar do not specifically teach wherein the first wall comprises a lower durometer than the second wall.
	Lenker teaches a durometer (see paragraph 0247, modulus of elasticity or hardness which is a durometer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall taught by Crawford, Palestrant and Mahukar with the teachings of Lenker because it would have resulted in the predictable result of creating a more flexible wall by decreasing the durometer (Lenker: see paragraph 0247) in order to allow a channel to be more susceptible to deformity.

With respect to claim 4, all limitations of claim 3 apply in which a modified Crawford, Palestrant, Mahurkar and Lenker further teaches the second flow channel (Mahurkar: see Col 3 lines 15-25 and Fig. 6, return lumen #13) comprises a bore hole extending from the distal end of the tubing to the proximal end of the tubing (Mahurkar: see Col 3 lines 10-22 and Fig. 7, the return lumen #13 is made of a bore hole that goes from the distal end of the tube #11 to the proximal end).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Palestrant as applied to claim 1 above and further in view of Baid (US 20200121896 A1).

With respect to claim 6, all limitations of claim 1 apply in which Crawford and Palestrant do not teach a catheter assembly, wherein the catheter assembly comprises: a catheter adapter, comprising a distal end, a proximal end, and a lumen extending through the distal end of the catheter adapter and the proximal end of the catheter adapter, wherein the distal end of the tubing is coupled to the catheter adapter; and a catheter extending distally from the distal end of the catheter adapter.
	Baid teaches a catheter assembly (see paragraph 0080 and Fig. 3, catheter assembly #410), wherein the catheter assembly comprises: a catheter adapter (see paragraph 0080 and Fig. 3, catheter hub #412), comprising a distal end (see paragraph 0080 and Fig. 3, distal end #422), a proximal end (see paragraph 0080 and Fig. 3, proximal end #424), and a lumen extending through the distal end of the catheter adapter and the proximal end of the catheter adapter (see Fig. 3, the catheter tube #414 extends through the lumen of the catheter assembly #410 from the distal end #422 to the proximal end #424 and past them as well), wherein the distal end of the tubing is coupled to the catheter adapter (see Fig. 3, the distal end of the tubing #422 is connected to the catheter hub #412); and a catheter (see paragraph 0080 and Fig. 3, catheter tube #414) extending distally from the distal end of the catheter adapter (see Fig. 3, the catheter tube #414 extends distally from the catheter hub #412 towards the distal end #422).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a catheter assembly taught by Baid to the system taught by Crawford and Palestrant because it would have resulted in the predictable result of providing better protection against accidental pricking of the needle tip (Baid: see paragraph 0009).

With respect to claim 7, all limitations of claim 1 apply in which Crawford and Palestrant do not teach a male luer adapter coupled to the distal end of the tubing and a female luer adapter coupled to the proximal end of the tubing.
	Baid teaches a male luer adaptor (see paragraph 0085, male luer lock) coupled to the distal end of the tubing (see Fig. 3, the male luer is connected to port #464 which is at the distal end) and a female luer adaptor (see paragraph 0085, female luer connection) coupled to the proximal end of the tubing (see Fig. 3, the female luer is connected to bore #466 which is at the proximal end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a male luer adaptor and female luer adaptor as taught by Baid to the system taught by Crawford and Palestrant because it would have resulted in the predictable result of providing interlocking between mating devices and other medical devices (Baid: see paragraph 0087).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791